                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                         Case No. 0:19-cr-00149-WMW-KMM

      Plaintiff,

v.                                                              ORDER

DONTAY LAVARICE REESE,

      Defendant.


      This matter is before the Court on the parties’ pretrial motions for discovery,
disclosure, and other non-dispositive issues. The Court held a hearing on the motions
on August 21, 2019 and heard from counsel for the government and Mr. Reese. Based
on the motions, the written responses, and the oral argument, the Court enters the
following Order.

      1.      The Government’s Motion for Discovery Pursuant to Federal Rules of
Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 [ECF No. 19] is GRANTED.
Mr. Reese shall provide discovery and make the disclosures as required by the
applicable Federal Rules of Criminal Procedure.

      2.      Defendant’s Pretrial Motion for Pretrial Disclosure of Rule 404 Evidence
[ECF No. 20] is GRANTED. The government shall provide the notice required by
Federal Rule of Evidence 404(b) no later than three weeks prior to trial.

      3.      Defendant’s Pretrial Motion for Early Disclosure of Jencks Act Material
[ECF No. 21] is DENIED. Nothing in this Order prohibits the government from disclosing
material covered by the Jencks Act in advance of trial to avoid unnecessary delays, and
the Court notes that the government states that it has previously disclosed all witness
statements and reports to Mr. Reese in the interest of resolving the case. Moreover, the
government has agreed to provide any additional Jencks Act material no later than three
days before trial, if Mr. Reese provides reciprocal disclosures at the same time.
       4.     Defendant’s Pretrial Motion for or Disclosure of Grand Jury Minutes and
Transcript [ECF No. 22] is GRANTED IN PART and DENIED IN PART. Mr. Reese has
not demonstrated the “particularized need” required to support early disclosure of
grand jury transcripts because he has made only a “bare allegation” that grand jury
records are necessary. United States v. Mattox, No. 18-cr-263 (DWF/ECW), 2019 WL
337611, at *1 (D. Minn. Jan. 28, 2019) (citing United States v. Warren, 16 F.3d 247, 253
(8th Cir. 1994)). However, the government indicates that if the case agent is called to
testify, it will produce a transcript of the case agent’s testimony in accordance with the
agreement regarding Jencks Act material.

       5.     Defendant’s Pretrial Motion for List of Government Witnesses [ECF No. 23]
is DENIED as premature. The timing of disclosures of witness lists is more
appropriately handled in a pretrial order issued by the District Court.

       6.     Defendant’s Motion for Disclosure of Giglio Material [ECF No. 24], Motion
for Brady Material [ECF No. 27], and Pretrial Motion for Disclosure of Impeaching
Information [ECF No. 29] are GRANTED. Brady v. Maryland, 373 U.S. 83 (1963), Giglio
v. United States, 405 U.S. 150 (1972), and their progeny impose a continuing obligation
on the government to make certain information available to the defense prior to trial.
The government does not object to Mr. Reese’s motions.

       7.     Defendant’s Motion for Discovery of Rule 16(A)(1)(G) Evidence – Experts
[ECF No. 25] is GRANTED. Mr. Reese requests an Order requiring a written summary
of all expert testimony the government intends to offer during its case in chief, a
description of expert witness opinions, and a record of the witnesses’ qualifications. In
response, the government states that it has complied with its discovery obligations
under Rule 16 and will continue to do so, but it has not yet determined whether and
which expert witnesses it will call at trial. The government also notes that Mr. Reese
has filed a Rule 12.2(a) notice of insanity defense, but a pre-hearing conference
indicates that Mr. Reese has not yet been evaluated by a medical professional regarding
the insanity defense in this case. The government asks the Court to issue a scheduling
order specific to the insanity defense, and it requests that the results of a December 11,
2018 evaluation of Mr. Reese in another matter pending in this District (United States v.
Dontay Reese, Case No. 18-cr-42) be made a part of the record in this case.
         At the hearing, the government advised the Court that the December 11, 2018
evaluation from Case No. 18-cr-42 was prepared at the request of Mr. Reese’s prior
defense counsel, Robert Richman, but was not ultimately disclosed. Given concerns
about the possible privileged or work-product protected status of the December 11th
evaluation, the Court will not rule on the government’s request without additional
briefing on this issue.

         In addition, the hearing also revealed that the Bureau of Prisons completed a
competency evaluation in No. 18-cr-42 in June of 2018, and the Court required the
government to disclose that evaluation to Mr. Reese’s defense counsel in this matter.
Accordingly, IT IS HEREBY ORDERED THAT the government shall provide a copy of the
June 2018 Bureau of Prisons evaluation prepared in Case No. 18-cr-42. Further, the
Court instructed the government to file a written motion to have Mr. Reese evaluated.

         Mr. Reese shall provide expert disclosures, including any disclosure related to
the insanity defense, at least three weeks prior to trial.

         8.    Defendant’s Pretrial Motion for Discovery and Inspection [ECF No. 26] is
GRANTED. The government asserts no objection to providing discovery to Mr. Reese as
required by Fed. R. Crim. P. 16.

         9.    Defendant’s Pretrial Motion for Government Agents to Retain Rough Notes
[ECF No. 28] is GRANTED. Disclosure of rough notes is not required by this Order.

         10.   Defendant’s Pretrial Motion for Participation by Counsel in Voir Dire [ECF
No. 30] is DENIED as premature. The Court notes that the government does not object
to the motion, but how voir dire is conducted should be left to the discretion of the trial
judge.

Date: September 13, 2019                        s/Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge
